



Exhibit 10.7
Amendment No. 3
to
FirstEnergy Corp. Deferred Compensation Plan for Outside Directors


(Amended and Restated Effective December 31, 2010)




WHEREAS, FirstEnergy Corp. (the “Company”) amended and restated the FirstEnergy
Corp. Deferred Compensation Plan for Outside Directors effective December 31,
2010 (the “Plan”); and


WHEREAS, Section 9.1 of the Plan generally provides that, prior to a Special
Circumstance (as defined in the Plan) and subject to certain conditions, the
Plan may be amended from time to time by action of the Board of Directors of the
Company (the “Board”); and


WHEREAS, the Board desires to amend the Plan, effective April 1, 2018, to change
the claims and appeals procedure for disability benefits.


NOW, THEREFORE, in accordance with Section 9.1 of the Plan, the Plan is amended,
effective April 1, 2018, as follows:


Section 1


Sections 8.2 and 8.3 of the Plan are each hereby amended in their entirety to
read as follows:


8.2 Initial Claim Review


In the case of claims regarding Disability (“Disability claims”), the
Administrator will make a benefit determination within forty-five (45) days of
its receipt of an application for benefits. This period may be extended up to an
additional thirty (30) days, if the Administrator provides the Claimant with a
written notice of the extension within the initial forty-five (45)-day period.
The extension notice will explain the reason for the extension and the date by
which the Administrator expects a decision will be made. The Administrator may
obtain a second thirty (30)-day extension by providing written notice of such
second extension to the Claimant within the initial thirty (30)-day extension.
The second extension notice must include an explanation of the special
circumstances necessitating the second extension and the date by which the
Administrator’s decision will be made. If the extension is necessary because
additional information is needed to decide the claim, the extension notice will
describe the required information. The Claimant will have forty-five (45) days
after receiving the extension notice to provide the required information.


In the case of all other claims, the Administrator will make a benefit
determination within ninety (90) days of its receipt of an application for
benefits. This period may be extended up to an additional ninety (90) days, if
the Administrator provides the Claimant with a written notice of the extension
within the initial ninety (90)-day period. The extension notice will explain the
reason for the extension and the date by which the Administrator expects a
decision will be made.


The Administrator will notify the Claimant in writing (in a culturally and
linguistically appropriate manner as described in Section 8.3 with respect to
Disability claims) delivered in person or mailed by first-class mail to the
Claimant’s last known address, if any part of a claim for benefits under the
Plan has been denied. The notice of a denial of any claim will include:









--------------------------------------------------------------------------------





(a)the specific reason or reasons for the denial;


(b)reference to specific provisions of the Plan upon which the denial is based;


(c)a description of any additional material or information deemed necessary by
the Administrator for such Claimant to perfect his claim, and an explanation of
why such material or information is necessary;


(d)an explanation of the claim review procedure under the Plan, including
applicable time limits; and


(e)for Disability claims, in addition to the information described in
subparagraphs (a)-(d) above: (i)  the specific internal rule, guidelines,
protocols, standards or other similar criteria relied on in making the denial or
a statement that such rules, etc. do not exist; (ii) a discussion of the
decision, including an explanation for the basis for disagreeing with or not
following (X) the views presented by the Claimant to the Plan of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant; (Y), the views of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the Claimant’s adverse benefit
determination, without regard to whether the advice was relied on in making the
decision; and (Z) a disability determination regarding the Claimant presented to
the Plan made by the Social Security Administration; (iii) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records and other information relevant
to the Claimant’s claim for benefits; and (iv) if the determination is based on
a medical necessity or experimental treatment or similar exclusion or limit,
either an explanation of the scientific or clinical judgment for the
determination or a statement that such explanation will be provided free of
charge upon request.    


8.3    Review of Claim


If a claim for benefits is denied, in whole or in part, the Claimant may request
to have the claim reviewed. The Claimant will have one hundred eighty (180) days
in which to request a review of a Disability claim, and will have sixty (60)
days in which to request a review of all other claims. The request must be in
writing and delivered to the Appeals Committee. If no such review is requested,
the initial decision of the Appeals Committee will be considered final and
binding.


The request for review must specify the reason the Claimant believes the denial
should be reversed. He or she may submit additional written comments, documents,
records, and other information relating to and in support of the claim; all
information submitted will be reviewed whether or not it was available for the
initial review. The Claimant may request reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits. A member of the Appeals Committee may not participate in the review of
his or her own claim. In addition, if the Claimant requests a review, a member
who is a subordinate of the original decision maker shall not participate in the
review of the claim. The review will not defer to the initial adverse
determination.


Upon receipt of a request for review, the Appeals Committee may schedule a
hearing within thirty (30) days of its receipt of such request, subject to
availability of the Claimant and the availability of the Appeals Committee, at a
time and place convenient for all parties at which time the Claimant may appear
before the person or committee designated by the Compensation Committee to hear
appeals for a full and fair review of the Administrator’s initial decision. The
Claimant may indicate in writing at the time the Appeals Committee attempts to
schedule the hearing, that he or she wishes to waive the right to a hearing. If
the Claimant does not waive his or her right to a hearing, he or she must notify
the Appeals Committee in writing, at least fifteen (15) days in advance of the
date established for such hearing, of his or her intention





--------------------------------------------------------------------------------





to appear at the appointed time and place. The Claimant must also specify any
persons who will accompany him or her to the hearing, or such other persons will
not be admitted to the hearing. If written notice is not timely provided, the
hearing will be automatically canceled. The Claimant or the Claimant’s duly
authorized representative may review all pertinent documents relating to the
claim in preparation for the hearing and may submit issues, documents,
affidavits, arguments, and comments in writing prior to or during the hearing.
The Appeals Committee will notify the Claimant of its decision following the
review.


The following additional procedures apply with respect to Disability claims:


(a)Before the Appeals Committee may deny a Disability claim, it must provide the
Claimant, free of charge, with any new or additional evidence considered, relied
upon or generated by the Plan or any other person in making the benefit
determination (or at the direction of the Plan or such other person) in
connection with the claim; such evidence must be provided as soon as possible
and sufficiently in advance of the date on which the Appeals Committee is
required to render its final decision (as stated below) in order to give the
Claimant a reasonable opportunity to respond prior to such date


(b)Before the Appeals Committee may deny a Disability claim based on a new or
additional rationale, it must provide the claimant, free of charge, with the
rationale; the rationale must be provided as soon as possible and sufficiently
in advance of the date on which the Appeals Committee is required to render its
final decision (as stated below) in order to give the Claimant a reasonable
opportunity to respond prior to such date.


(c)In deciding an appeal where an adverse benefit determination was based, in
whole or in part, on a medical judgment, including determinations regarding
whether a treatment is experimental, investigational, or not medically necessary
or appropriate, the Appeals Committee shall consult with a health care
professional who has appropriate training and experience in the applicable field
of medicine for the medical judgment and such professional shall not be an
individual consulted in connection with the initial adverse benefit
determination nor a subordinate of such an individual.


(d)The Plan shall provide the Claimant the identification of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with an adverse benefit determination whether or not the advice was relied upon
in making the benefit determination.


(e) Decisions regarding hiring, compensation, termination, promotion or other
similar matters with respect to any claims personnel shall not be made based
upon the likelihood that the individual will support the denial of benefits.


(f)The Plan shall provide notices for Disability claims to Claimants in a
culturally and linguistically appropriate manner by (i) providing services that
include answering questions and providing assistance with filing claims and
appeals in any applicable non-English language; (ii) providing, upon request, a
notice in any applicable non-English language; and (iii) including in the
English versions of all notices, a statement in any applicable non-English
language indicating how to access the language services. With respect to an
address in any county to which notice is sent, a non-English language is an
“applicable non-English language” if ten percent (10%) or more of the population
residing in the county is literate only in that non-English language.


In the case of a Disability claim, the Appeals Committee will render its final
decision within forty-five (45) days of receipt of an appeal or such shorter
period as may be required by law. If the Appeals Committee determines that an
extension of the time for processing the claim is needed, it will notify the





--------------------------------------------------------------------------------





Claimant of the reasons for the extension and the date by which the Appeals
Committee expects a decision will be made. The extended date may not exceed
ninety (90) days after the date of the filing of the appeal.


In the case of all other claims, the Appeals Committee will render its final
decision within sixty (60) days of receipt of an appeal. If the Appeals
Committee determines that an extension of the time for processing the claim is
needed, it will notify the Claimant of the reasons for the extension and the
date by which the Appeals Committee expects a decision will be made. The
extended date may not exceed one hundred twenty (120) days after the date of the
filing of the appeal


If after the review the claim continues to be denied, the Claimant will be
provided a written notice of the denial of the appeal (in a culturally and
linguistically appropriate manner as required with respect to Disability claims)
which will contain the following information:


(a)the specific reason or reasons for the adverse determination;


(b)reference to specific provisions of the Plan upon which the denial is based;


(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits; and


(d)for Disability claims, in addition to the information described in
subparagraphs (a)-(c) above: (i) the specific internal rule, guidelines,
protocols, standards or other similar criteria relied on in making the denial or
a statement that such rules, etc. do not exist; (ii) a discussion of the
decision, including an explanation for the basis for disagreeing with or not
following (X) the views presented by the Claimant to the Plan of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant; (Y), the views of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the Claimant’s adverse benefit
determination, without regard to whether the advice was relied on in making the
decision; and (Z) a disability determination regarding the Claimant presented to
the Plan made by the Social Security Administration; and (iii) if the
determination is based upon a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination or a statement that such explanation shall be
provided free of charge upon request.


IN WITNESS WHEREOF, the Board of Directors of FirstEnergy Corp. has caused this
Amendment No. 3 to the FirstEnergy Corp. Deferred Compensation Plan for Outside
Directors to become effective as of the date set forth above.
                        
                        
FIRSTENERGY CORP.
 
 
 
 
By:
/s/Charles E. Jones
 
Charles E. Jones
 
President and Chief Executive Officer
 
of FirstEnergy Corp.
 
 
Date:
January 14, 2019
 
 






